EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on June 21, 2022, has been received and made of record. In response to the Non-Final Office Action dated March 30, 2022, figures 1-2(d) and claims 1, 10, 14 and 17 have been amended, and claims 7 and 15 have been cancelled.

Response to Arguments
Regarding the objection to the drawings, amended figures 1-2(d) are now properly designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Therefore, the objection to the drawings is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1-6, 8, 9 and 12, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1-6, 8, 9 and 12 is withdrawn.   
Regarding the 35 U.S.C. 102 rejection of claims 14, 16, 19 and 20, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 14, 16, 19 and 20 is withdrawn.   

Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, , the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an electronic component assembly, comprising a circuit board comprising at least one thermal pad disposed on a top surface of the circuit board, and an image sensor disposed on the top surface of the circuit board, comprising at least one conductive pad disposed at at least one corner of the image sensor, wherein the at least one thermal pad is coupled to the at least one conductive pad of the image sensor, wherein the at least one thermal pad is formed with a plurality of first thermal vias penetrating the thermal pad and the circuit board, wherein the at least one conductive pad comprises a plurality of conductive pads electrically connected with each other.
Regarding claim 10, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an electronic a circuit board comprising at least one thermal pad disposed on a top surface of the circuit board, and an image sensor disposed on the top surface of the circuit board, comprising at least one conductive pad disposed at at least one corner of the image sensor, wherein the at least one thermal pad is coupled to the at least one conductive pad of the image sensor, wherein the at least one thermal pad is formed with a plurality of first thermal vias wherein the plurality of first thermal vias is disposed directly under the conductive pad of the image sensor on the top surface of the circuit board, and wherein the plurality of first thermal vias are filled with a thermal conductive material, sanded flat and plated.
	Regarding claims 14 and 16-20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image sensor assembly, comprising a cooling structure comprising at least one thermoelectric cooling element (TEC), a circuit board disposed on the cooling structure, an image sensor, a lens a contact material disposed between the lens and the image sensor cover, a lens outer barrel in contact with the image sensor cover, a heat sink structure coupled to the cooling structure, and a plurality of fasteners coupling the lens outer barrel to the heat sink structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697